                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   2510 Wigwam Parkway, Suite 206
                                                                             Henderson, Nevada 89074
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6
                                                                         7                               UNITED STATES DISTRICT COURT

                                                                         8                                      DISTRICT OF NEVADA

                                                                         9   SEAN STREET, an individual;                         Case No.: 2:18-cv-01217-KJD-PAL
                                                                        10                                    Plaintiff,
                                                                                                                                 STIPULATION AND ORDER FOR
                                                                        11                                                       DISMISSAL OF FAIR COLLECTIONS &
                                                                              v.
Law Office of Kevin L. Hernandez




                                                                                                                                 OUTSOURCING, INC. WITH PREJUDICE
                                                                        12
                                   (702) 563-4450 FAX: (702) 552-0408




                                                                        13   ALL-STATE CREDIT BUREAU, INC., a
                                     2510 Wigwam Parkway, Suite 206




                                                                             foreign corporation; CITIBANK, N.A., a
                                        Henderson, Nevada 89074




                                                                        14   national banking association; FAIR
                                                                             COLLECTIONS & OUTSOURCING, INC, a
                                                                        15   foreign corporation; LAKE MICHIGAN
                                                                             CREDIT UNION, a foreign credit union;
                                                                        16   WELLS FARGO BANK, N.A., a national
                                                                             banking association;
                                                                        17
                                                                                                             Defendants.
                                                                        18
                                                                        19          Plaintiff, Sean Street (“Plaintiff”), and Defendant, Fair Credit & Outsourcing, Inc. (“FCO”)
                                                                        20   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                        21   ///
                                                                        22   ///
                                                                        23   ///
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///

                                                                                                                           Page 1 of 2
                                                                         1          Therefore, Plaintiff and FCO, by and through their respective attorneys of record, and

                                                                         2   subject to the Court’s approval, respectfully request dismissal of the above-captioned matter with

                                                                         3   prejudice under FRCP 41(a) as to FCO only, with Plaintiff and FCO bearing their own attorneys’

                                                                         4   fees and costs incurred in this action.

                                                                         5   Respectfully Submitted.

                                                                         6    Dated: September 25, 2018                         Dated: September 25, 2018
                                                                         7    LAW OFFICE OF                                     LINCOLN, GUSTAFSON & CERCOS,
                                                                              KEVIN L. HERNANDEZ                                LLP
                                                                         8
                                                                              /s/ Kevin L. Hernandez                            /s/ Shannon G. Splaine
                                                                         9    Kevin L. Hernandez, Esq.                          Shannon G. Splaine, Esq.
                                                                              Nevada Bar No. 12594                              Nevada Bar No. 8241
                                                                        10    2510 Wigwam Parkway, Suite 206                    3960 Howard Hughes Parkway, Suite 200
                                                                              Henderson, Nevada 89074                           Las Vegas, Nevada 89169-5968
                                                                        11    kevin@kevinhernandezlaw.com                       ssplaine@lgclawoffice.com
Law Office of Kevin L. Hernandez




                                                                              Attorney for Plaintiff                            Attorney for Defendant, Fair Collections &
                                                                        12                                                      Outsourcing, Inc.
                                   (702) 563-4450 FAX: (702) 552-0408




                                                                        13
                                     2510 Wigwam Parkway, Suite 206




                                                                              Dated: September 25, 2018
                                        Henderson, Nevada 89074




                                                                        14    SNELL & WILMER L.L.P.
                                                                        15    /s/ Kelly Dove ___
                                                                              Kelly Dove, Esq.
                                                                        16    Nevada Bar No. 10569
                                                                              Kiah D. Beverly-Graham, Esq.
                                                                        17    Nevada Bar No. 11916
                                                                              3883 Howard Hughes Pkwy, Ste 1100
                                                                        18    Las Vegas, Nevada 89169
                                                                              kdove@swlaw.com
                                                                        19    kbeverly@swlaw.com
                                                                              Attorneys for Defendant Wells Fargo Bank,
                                                                        20    N.A.
                                                                        21
                                                                                     ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT FAIR
                                                                        22                      COLLECTIONS & OUTSOURCING, INC.
                                                                                    Pursuant to the stipulation of the Parties under FRCP 41(a), FCO is dismissed from this
                                                                        23
                                                                             action with prejudice. Plaintiff and FCO will bear their own attorneys’ fees and costs incurred.
                                                                        24

                                                                        25                                                        IT IS SO ORDERED:

                                                                        26                                                        ____________________________________
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                        27

                                                                        28                                                        DATED: ____________________________
                                                                                                                                          9/28/2018


                                                                                                                        Page 2 of 2
